 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DANNY GEROME YOUNG,                                 No. 2:15-cv-2604 KJM CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    RODRIGUEZ, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 4, 2019, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 55.) Defendants have

23   filed objections to the findings and recommendations. (ECF No. 56.)

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by proper analysis.

27   /////

28   /////
                                                          1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed March 4, 2019 (ECF No. 55), are adopted in
 3   full.
 4           2. Defendants’ motion for summary judgment (ECF No. 48) is granted in part and denied
 5   in part as follows:
 6                  a. Granted as to plaintiff’s RLUIPA claims.
 7                  b. Denied as to plaintiff’s First and Fourteenth Amendment claims.
 8           3. This case is referred back to the assigned magistrate judge for all further pretrial
 9   proceedings.
10   DATED: August 1, 2019.
11

12
                                                      UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
